Name: COMMISSION REGULATION (EC) No 239/96 of 8 February 1996 determining the extent to which applications lodged in January 1996 for import certificates for fresh, chilled or frozen beef under the import arrangements provided for in the European Agreements between the Community and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, Bulgaria and Romania can be accepted
 Type: Regulation
 Subject Matter: EU finance;  Europe;  animal product;  tariff policy;  international affairs
 Date Published: nan

 9 . 2. 96 I EN I Official Journal of the European Communities No L 31 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 239/96 of 8 February 1996 determining the extent to which applications lodged in January 1996 for import certificates for fresh, chilled or frozen beef under the import arrangements provided for in the European Agreements between the Community and the Republic of Poland, the Republic of Hungary, the Czech Republic , the Slovak Republic, Bulgaria and Romania can be accepted special conditions in respect of the period 1 January to 30 June 1996 ; whereas the quantities covered by import licence applications are such that import licences may be granted for the full quantities applied for, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1942/95 of 4 August 1995 laying down detailed rules of application for the period 1 July 1995 to 30 June 1996 for the tariff quotas for beef and veal provided for by the Europe Agreements concluded between the Community and its Member States on the one hand and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, Bulgaria and Romania on the other ('), last amended by Regulation (EC) No 2416/95 (2), and in particular Article 3 (4) thereof, Whereas Article 1 ( 1 ), (3) and (4) of Regulation (EC) No 1942/95 fixes the quantity of fresh , chilled and frozen beef originating in the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, Bulgaria and Romania, which may be imported under HAS ADOPTED THIS REGULATION : Article 1 Import certificates shall be granted for the full quantities covered by applications submitted for the period 1 January to 30 June 1996 under the tariff qutoas referred to in Article 1 ( 1 ) (a) of Regulation (EC) No 1942/95 . Article 2 This Regulation shall enter into force on 10 February 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 February 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 186, 5. 8 . 1995, p . 30 . (A OJ No L 248 , 14. 10 . 1995, p. 28 .